 1
 2
 3
                                                 JS-6                 O
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   LIBERTY CITY MOVIE, LLC,        )   Case No. CV 19-02582 DDP (SSx)
                                     )
12                     Plaintiff,    )
                                     )
13        v.                         )   ORDER GRANTING DEFENDANT’S MOTION
                                     )   TO DISMISS
14   U.S. BANK NATIONAL              )
     ASSOCIATION,                    )
15                                   )   [Dkt. 20]
                       Defendants.   )
16                                   )
     ___________________________     )
17
18        Presently before the court is Defendant U.S. Bank National
19   Association (“U.S. Bank”)’s Motion to Dismiss.       Having considered
20   the submissions of the parties and heard oral argument, the court
21   grants the motion and adopts the following Order.
22
     I.   Background
23
          A.   Factual History
24
          In July 2011, Cutting Edge Pictures, a subsidiary of The
25
     Reserve Entertainment Group (“TREG”), and Stereoscope, LLC.
26
     (“Stereoscope”) entered into a joint venture agreement to produce
27
     motion pictures and to organize a joint venture titled Cutting Edge
28
 1   Stereoscope Motion Pictures, LLC (“CESMP”).    (RJN, Ex. 8, ¶ 2.) The
 2   agreement required that Stereoscope raise four percent of the
 3   financing for a CESMP film, in the amount of $708,000.    (Id. ¶ 4-
 4   5.) In March, 2012, TREG formed Liberty City Movie, LLC (“LCM”),
 5   another joint venture, to begin work on CESMP’s first film. (Id. ¶
 6   6.)   LCM’s articles of organization designated TREG as LCM’s
 7   managing member and CESMP as LCM’s manager. (Id.)
 8         In April, 2012, LCM entered into an Escrow Agreement with EB
 9   Capital LLC dba East Bank and Defendant U.S. Bank, the escrow
10   agent.    (Compl. ¶ 6.) In accordance with the Escrow Agreement and
11   the joint venture agreement, CESMP transferred $708,000, the four
12   percent of the movie financing, to the escrow account maintained by
13   U.S. Bank.   (Id. ¶ 8; RJN, Ex. 8, ¶ 6.)
14         At some point after depositing money into the escrow account,
15   CESMP became concerned about the solvency of other funders.     CESMP
16   alleges that in May 2012, CESMP sent a letter to U.S. Bank
17   requesting that the bank refrain from transferring funds out of the
18   escrow account for any reason.1   (Compl. ¶ 14; RJN, Ex. 8, ¶ 7.)
19   In June, LCM delivered an incumbency certificate to U.S. Bank
20   stating that Lamont Cain (“Cain”) and Allen Bates (“Bates”), TREG’s
21   principals, were authorized representatives of LCM who could
22   control allocation of the escrow funds.    (Id. ¶ 18.)   Plaintiffs
23   allege that LCM sent this certificate at U.S. Bank’s suggestion,
24   and that U.S. Bank “counseled [TREG] principals on how to limit the
25   input and direction of CESMP by recommending covert creation of an
26
27         1
            Defendant maintains that the letter to U.S. Bank was
     actually sent by Stereoscope, not CESMP. (Mot. Dismiss at 8 n.5;
28   RJN, Ex. 5, Ex. D.)

                                        2
 1   incumbency certificate.”        (Compl. ¶ 17; RJN, Ex. 2, ¶ 15.)
 2   Additionally, LCM amended its articles of organization to remove
 3   CESMP as a manager of LCM.        (RJN, Ex. 22.)
 4          By November 2012, the relationship between TREG and
 5   Stereoscope had deteriorated to the point that an arbitration
 6   action was filed regarding the disposition of the escrowed funds.
 7   (Id. ¶ 21-23.)     Soon after, LCM’s representatives instructed U.S.
 8   Bank to wire transfer $705,892 from the escrow account to a new
 9   account with a different bank.        (Id. ¶ 23.) Later, TREG opened a
10   second escrow account with U.S. Bank and deposited $500,000 of
11   LCM’s original escrow funds into the second account.        (Compl. ¶
12   25.)
13          B.     Procedural History
14          In October 2013, the arbitrator issued a final decision
15   finding TREG, LCM, and Cutting Edge Pictures liable for fraud and
16   awarding Stereoscope $708,000, plus punitive damages and fees.
17   (RJN, Ex. 8, ¶ 10.)     The arbitration award was confirmed by a
18   judgment in California state court.        (RJN, Ex. 17.)   U.S. Bank also
19   filed an interpleader action in California state court regarding
20   the $500,000 in the second escrow account.         (RJN, Ex. 18, ¶ 11.) In
21   June 2014, the state court ordered U.S. Bank to distribute the
22   $500,000, minus fees, to Stereoscope and the arbitration award’s
23   other creditors.     (RJN, Ex. 20, ¶ 1-3.)
24          After the interpleader action, Stereoscope and its principals-
25   -Cronkite & Kissell, LLC, David Kissell, and Clint Cronkite--filed
26   a complaint (the “Stereoscope complaint”) against U.S. Bank in
27   California state court, which was subsequently removed to this
28   Court.      (RJN, Ex. 8 & 9.)    This court granted U.S. Bank’s motion to

                                            3
 1   dismiss the Stereoscope complaint.     This Court concluded, in a
 2   nutshell, that Stereoscope had not adequately alleged that U.S.
 3   Bank disrupted the relationship between Stereoscope and TREG, that
 4   U.S. Bank owed Stereoscope, Cronkite, or Kissell any duty, or that
 5   U.S. Bank was either negligent intentionally inflicted emotional
 6   distress by disbursing escrow funds in accordance with the escrow
 7   agreement.   (RJN, Ex. 10).   The Ninth Circuit affirmed. (RJN, Ex.
 8   13.)
 9          Sometime in late 2016, after litigation against TREG,
10   Plaintiffs’ “aggrieved owners” regained control of LCM and CESMP.
11   (Compl. ¶ 1)   In July 2017, Stereoscope principal David Kissell
12   reinstated LCM, which had been originally managed by TREG, as an
13   active corporation, now managed by Cronkite & Kissell, LLC.    (RJN,
14   Ex. 23.) Later that year, CESMP and the new incarnation of LCM
15   filed another action against U.S. Bank in this Court.     (RJN, Ex.
16   5.) U.S. Bank filed a Motion to Dismiss the First Amended Complaint
17   in that action, arguing that the causes of action for breach of
18   contract, breach of fiduciary duty, and fraudulent concealment
19   claims were all time-barred. (RJN, Ex. 6.)    In response, CESMP and
20   LCM voluntarily dismissed their First Amended Complaint.    (RJN, Ex.
21   7.)
22          In August, 2018, LCM and CESMP filed a new complaint in Ohio
23   state court alleging two causes of action: (1) breach of contract
24   and (2) unlawful conspiracy.    (RJN, Ex. 1 at ¶ A, B.)   Plaintiffs
25   concede that they filed in Ohio “because it had more
26   plaintiff-friendly statutes of limitations.” (Opposition at 1:15-
27   16.)   It appears to be undisputed that at the time Plaintiffs filed
28   the Ohio complaint, the Ohio statue of limitations had already run

                                        4
 1   on the unlawful conspiracy claim, but had not yet run on the breach
 2   of contract claim.     Statute of limitations issues were not argued,
 3   however, to the Ohio court.    Instead, U.S. Bank moved to dismiss
 4   the Ohio action on forum non conveniens grounds.      The court granted
 5   the motion, “on the condition that [U.S. Bank] agrees to waive
 6   application of the statutes of limitations as a defense if
 7   Plaintiffs re-file this action in the Central District of
 8   California . . . .”    (Compl., Ex. A; RJN, Ex. 4.)   U.S. Bank agreed
 9   to the Ohio court’s condition.
10         On April 4, 2019, Plaintiffs LCM and CESMP filed the instant
11   Complaint in this Court. Unlike the Ohio complaint, the instant
12   Complaint does not allege a cause of action for breach of contract.
13   Rather, the Complaint here alleges causes of action for (1)
14   conspiracy; (2) aiding and abetting in breach of fiduciary duty;
15   and (3) conversion.    (Compl. ¶ 29-39.) U.S. Bank now moves to
16   dismiss the Complaint.
17   II.   Legal Standard
18         A complaint will survive a motion to dismiss when it
19   “contain[s] sufficient factual matter, accepted as true, to state a
20   claim to relief that is plausible on its face.”    Ashcroft v. Iqbal,
21   556 U.S. 662, 678 (2009)(quoting Bell Atl. Corp. v. Twombly, 550
22   U.S. 544, 570 (2007)). When considering a Rule 12(b)(6) motion, a
23   court must “accept as true all allegations of material fact and
24   must construe those facts in the light most favorable to the
25   plaintiff.”   Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).
26   Although a complaint need not include “detailed factual
27   allegations,” it must offer “more than an unadorned,
28   the-defendant-unlawfully-harmed-me accusation.” Iqbal,556 U.S. at

                                         5
 1   678.    Conclusory allegations or allegations that are no more than a
 2   statement of a legal conclusion “are not entitled to the assumption
 3   of truth.” Id. at 679. In other words, a pleading that merely
 4   offers “labels and conclusions,” a “formulaic recitation of the
 5   elements,” or “naked assertions” will not be sufficient to state a
 6   claim upon which relief can be granted. Id. at 678 (citations and
 7   internal quotation marks omitted).
 8          “When there are well-pleaded factual allegations, a court
 9   should assume their veracity and then determine whether they
10   plausibly give rise to an entitlement of relief.” Id. at 1950.
11   Plaintiffs must allege “plausible grounds to infer” that their
12   claims rise “above the speculative level.” Twombly, 550 U.S. at
13   555-56.     “Determining whether a complaint states a plausible claim
14   for relief” is “a context-specific task that requires the reviewing
15   court to draw on its judicial experience and common sense.” Iqbal,
16   556 U.S. at 679.
17   III. Discussion
18          A.    Statute of Limitations
19          There appears to be no dispute that all three causes of action
20   set forth in the Complaint are time-barred under California law.
21   See Am. Master Lease LLC v. Idanta Partners, Ltd., 225 Cal. App.
22   4th 1451, 1478 (2014) (statute of limitations for aiding and
23   abetting breach of fiduciary duty is no more than four years); Cal.
24   Code Civ. P. § 338(c) (three year statute of limitations for
25   conversion); Wyatt v. Union Mortg. Co., 24 Cal. 3d 773, 792 (1979)
26   (“The applicable statute of limitations for a civil conspiracy is
27   that for the underlying tort.”).      Plaintiffs argue, however, that
28   the Ohio court’s grant of Defendant’s motion to dismiss for forum

                                           6
 1   non conveniens was conditioned upon Defendant’s waiver of “any”
 2   statute of limitations defenses.
 3        This Court notes that the Ohio court’s judgment does not use
 4   the word “any.”   Rather, the Ohio judgment states that Defendant
 5   “agrees to waive application of the statutes of limitations as a
 6   defense if Plaintiffs re-file this action in the Central District
 7   of California . . . .”   As an initial matter, it is beyond dispute
 8   that the instant Complaint is not identical to Plaintiffs’ Ohio
 9   complaint.    Strictly speaking, therefore, Plaintiffs did not comply
10   with the condition precedent to Defendant’s waiver by refiling the
11   action described by the Ohio court as “this action.”
12        Even looking beyond form, the two complaints are substantively
13   quite different as well.   The breach of contract claim alleged in
14   the Ohio complaint is not alleged here, and the instant Complaint’s
15   tort claims for conversion and aiding and abetting breach of
16   fiduciary duty do not appear in the Ohio complaint.    Plaintiffs
17   cannot credibly argue that Defendant’s waiver of statute of
18   limitations defenses applied to any conceivable new cause of
19   action, untethered to any claim in the Ohio complaint, that
20   Plaintiffs might choose to bring in the future.   Plaintiffs’ aiding
21   and abetting and conversion claims are therefore barred by the
22   applicable California statutes of limitations.
23        The waiver question is somewhat closer with respect to
24   conspiracy.   The Ohio court’s judgment required Defendant to “waive
25   application of the statutes of limitations,” plural.   By agreeing
26   to that condition, Defendant waived statute of limitations defenses
27   pertaining both to Plaintiffs’ breach of contract claim and
28   conspiracy claim.   Plaintiffs clearly did not re-file the breach of

                                        7
 1   contract claim, as they do not now allege any cause of action for
 2   breach of contract.    Plaintiffs did, however, re-file a conspiracy
 3   claim.   The question before this Court, therefore, is whether
 4   Plaintiffs in fact re-filed the same conversion claim that they
 5   asserted in Ohio, and to which Defendant has waived any statute of
 6   limitations defense.   If, on the other hand, the conspiracy claim
 7   alleged here is not the same as that alleged in Ohio, Plaintiffs
 8   cannot be said to have “re-filed” their Ohio conspiracy claim, and
 9   Defendant’s waiver will not apply.
10          Comparing the two conspiracy claims is easier said than done.
11   The Ohio complaint refers to U.S. Bank’s “unlawful conspiracy” with
12   LaMont Cain and Allen Bates.   (RJN Ex. 1 ¶¶ 21, B.)   The Ohio
13   complaint alleges that Defendant advised Cain and Bates to gain
14   sole control of the escrow account through the use of an incumbency
15   certificate, and then to remove most, but not all of the escrowed
16   funds, so as to conceal the withdrawal from CESMP.     (RJN Ex. 1 ¶
17   15.)   The Ohio complaint does not, however, explain how that
18   alleged collaboration was unlawful.
19          The instant Complaint more succinctly alleges that U.S. Bank.
20   “entered into an unlawful . . . conspiracy with LaMont Cain and
21   Allen Bates to remove and take the money deposit that CESMP had
22   deposited into the escrow account . . . .”   (Compl. ¶ 30.)
23   Although the Complaint, like the Ohio complaint, does not
24   specifically allege the tort predicate for the conspiracy claim, it
25   does appear that the conspiracy claim alleged in the instant
26   Complaint is the same claim alleged in the Ohio complaint.    Because
27   Defendant agreed to waive the statute of limitations defense with
28   respect to the Ohio conspiracy claim, it is barred from raising

                                        8
 1   such a defense to that claim now that it has been re-filed before
 2   this Court.
 3        B.     Res Judicata
 4        Having concluded that Defendant may not raise a statute of
 5   limitations defense to Plaintiffs’ conspiracy claim, the Court now
 6   looks to Defendant’s other defenses, including Defendant’s argument
 7   that the conspiracy claim is barred by the doctrine of res
 8   judicata.   “[A] federal court sitting in diversity must apply the
 9   res judicata law of the state in which it sits.”       Constantini v.
10   Trans World Airlines, 681 F.2d 1199, 1201 (9th Cir. 1982).
11   California law looks to federal law to determine the effect of a
12   prior federal judgment.    Id.   Res judicata “bars litigation in a
13   subsequent action of any claims that were raised or could have been
14   raised in the prior action.”     Owens v. Kaiser Foundation Health
15   Plan, Inc. 244 F.3d 708, 713 (9th Cir. 2001); W. Radio Servs. Co.
16   v. Glickman, 123 F.3d 1189, 1192 (9th Cir. 1997).       The doctrine
17   applies when there is “1) [an] identity of claims, 2) a final
18   judgment on the merits, and 3) identity or privity between the
19   parties.” W. Radio Servs. Co., 123 F.3d at 1192.
20        Defendant argues that the conspiracy claim alleged here was,
21   or could have been, raised in the Stereoscope action that this
22   Court dismissed.   (Motion at 15.)       Courts in the Ninth Circuit rely
23   on four factors to determine if there is an identity of claims:
24        (1) whether rights or interests established in the prior
          judgment would be destroyed or impaired by prosecution of
25        the second action; (2) whether substantially the same
          evidence is presented in the two actions; (3) whether the
26        two suits involve infringement of the same right; and (4)
          whether the two suits arise out of the same transactional
27        nucleus of facts.
28

                                          9
 1   Harris v. Jacobs, 621 F.2d 341, 343 (9th Cir. 1980); Constantini,
 2   681 F.2d at 1201-02.   The central issue in determining whether
 3   there is an identity of claims is whether the two suits “arise out
 4   of the same transactional nucleus of facts.” Costantini, 681 F.2d
 5   at 1202; see also Frank v. United Airlines, Inc., 216 F.3d 845, 851
 6   (9th Cir. 2000).   Satisfaction of the fourth Constantini factor is
 7   often sufficient to find an identity of claims for res judicata
 8   purposes, even without analysis of the other factors.   Quinto v.
 9   JPMorgan Chase Bank, No. 11-CV-02920, 2011 WL 6002599, at *8 (N.D.
10   Cal. Nov. 30, 2011); see also Int’l Union of Operating Eng’rs-
11   Employers Constr. Indus. Pension, Welfare and Training Trust Funds
12   v. Karr, 994 F.2d 1426, 1430 (9th Cir. 1993).
13        Here, Plaintiffs do not dispute that there is an identity of
14   claims between this action and the Stereoscope action for purposes
15   of res judicata.   (Opposition at 14-15.)   Plaintiffs contend,
16   however, that CESMP and LCM were neither parties to the Stereoscope
17   action nor in privity with the plaintiffs in the Stereoscope
18   action.   (Opp. at 15:4-8.)   Privity between a party and nonparty to
19   a prior action exists when the nonparty is a successor to the
20   party, controlled the original suit, where the nonparty’s interests
21   were adequately represented by the party to the original suit, or
22   where there is a “substantial identity” between the nonparty and
23   the prior party. In re Schimmels, 127 F.3d 875, 881 (9th Cir. 1997)
24   (internal citations omitted).
25        Plaintiffs appear to argue that this Court should ignore any
26   relationships between LCM, CESMP, and Stereoscope prior to December
27   2016 because, up to that point, LaMont and Cain controlled LCM and
28   CESMP and were “bitter adversaries” to the Stereoscope plaintiffs.

                                       10
 1   (Opp. at 15:18.)    Thus, Plaintiffs appear to suggest, the prior
 2   incarnations of LCM and CESMP did not share interests with the
 3   current, Kissell & Cronkite controlled versions of those entities.
 4        Plaintiffs’ privity arguments are difficult to square,
 5   however, with their prior pleadings.   Before voluntarily dismissing
 6   their First Amended Complaint and re-filing in Ohio, Plaintiffs
 7   alleged in this Court that “CESMP, acting as the manager member of
 8   LCM through its co-managing member Stereoscope” asked U.S. Bank not
 9   to disburse any funds from the escrow account in late May 2012.
10   (RJN Ex. 5 ¶ 18.)   Indeed, in the 2014 Stereoscope action itself,
11   Plaintiffs, including Stereoscope, alleged that Stereoscope had
12   “ownership and co-manager status in CESMP.”   (RJN Ex. 8 ¶ 14.)
13   Furthermore, although the instant Complaint alleges that CESMP sent
14   U.S. Bank a letter in 2012 instructing it not to disburse escrow
15   funds, the actual letter, which Plaintiffs attached to their
16   earlier complaint prior to Plaintiffs’ voluntary dismissal, plainly
17   originated from Stereoscope, not CESMP.   (RJN Ex. 5 at Ex. D.)
18   Thus, Plaintiffs’ argument that CESMP and Stereoscope were working
19   at cross-purposes prior to December 2016 is not convincing.
20        This Court concludes that LCM and CESMP are in privity with
21   Stereoscope.2   Accordingly, Plaintiffs’ conspiracy claim, which
22   shares an identity of claims with claims brought in the Stereoscope
23   action, is barred by the doctrine of res judicata.
24   //
25   //
26   //
27
          2
            As stated above, Kissell & Cronkite, who have owned
28   Stereoscope at all times, now control both LCM and CESMP.

                                       11
 1   IV.   Conclusion
 2   For the reasons stated above, Defendant’s Motion to Dismiss is
 3   GRANTED.   Plaintiff’s Complaint is DISMISSED, with prejudice.
 4
 5
     IT IS SO ORDERED.
 6
 7   Dated: August 1, 2019
                                             DEAN D. PREGERSON
 8                                           United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      12
